     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   INTEGRATED SPORTS MEDIA, INC.,                      )
                                                         )
 7                   Plaintiff,      vs.                 )   Case No.: 2:09-CV-05007-GAF-PLA
                                                         )
 8   NAEL YOUSEF DIAB, et al,                            )
                                                         )
 9                Defendant,                             )
                                                         )   RENEWAL OF JUDGMENT BY CLERK
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, Integrated Sports Media, Inc., and against Defendant, Nael Yousef Diab,
13
     individually and dba Paulet Du Jour; Ray Diab, individually and dba Paulet Du Jour, entered on February
14
     04, 2010, be and the same is hereby renewed in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                 $     17,295.00
17
                     b. Costs after judgment                           $        00.00
18
                     c. Subtotal (add a and b)                         $     17,295.00
19
                     d. Credits                                        $         0.00
20
                     e. Subtotal (subtract d from c)                   $     17,295.00
21
                     f.   Interest after judgment(.31%)                $        534.68
22
                     g. Fee for filing renewal of application          $        00.00
23
                     h. Total renewed judgment (add e, f and g) $            17,829.68
24

25
            January 27, 2020
     Dated: ___________________               CLERK, by _
                                                        _________________________
                                                         ____
                                                         __ __
                                                             ___
                                                              ______
                                                              ____
                                                              __  ____
                                                                     _____
                                                                         _____
                                                                            ____
                                                                               ____
                                                                                 ____
                                                                                  ___
26                                               Deputy

27                                            Kiry A. Gray,
                                              Clerk of U.S. District Court
28




                                           Renewal of Consent Judgment
